DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a data classification unit, an evaluation index calculation unit, a parameter changing unit, a classification result evaluation unit, index calculation unit” (as cited in claim 1 -8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by a computer processors. (See, [0097]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or  a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 1, 3, 5, 7 and 8: Claim limitations “a parameter changing unit that changes, when the classification result evaluation unit determines that the variation in the evaluation index exceeds the reference value, a value of a parameter that defines a size of a category of the data classification unit in a direction of decreasing the size of the category”, but it is not clear what is “decreasing the size of the category” and how it define. Specification only cites when the classification result evaluation unit determines that the variation in the evaluation index exceeds the reference value, change parameter that defines size of category in common to all category, s16 (fig. 10) or define size of category, s26 (fig, 12). Therefore, claims are considered to be indefinite. The examining purpose, the Examiner considered it to be “second index value”
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 8 has same limitation and depend on same independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nystrom et al. (US 2014/0249655).

Regarding Claim 1:  Nystrom teaches a plant data classification device comprising (abstract): 
an operation data database that stores plant operation data (A1: fig.3; [0039]); 
a data classification unit that classifies the multidimensional operation data acquired from the operation data database into categories according to similarity, and outputs the categories as classification results (p1_i: A1: fig. 3; [0039]-[0041]); 
an evaluation index calculation unit that calculates evaluation indexes of the categories from a value of the operation data stored in the operation data database(I: A2: fig.3; [0039]-[0041]);
 a classification result evaluation unit that calculates a variation in an evaluation index of a category obtained by the evaluation index calculation unit for each category output from the data classification unit, and determines whether the variation in the evaluation index is less than or equal to a reference value(A3, A4: fig.3; [0041]-[0043]); and 
a parameter changing unit that changes(A6), when the classification result evaluation unit determines that the variation in the evaluation index exceeds the reference value(yes), a value of a parameter that defines a size of a category of the data classification unit in a direction of decreasing the size of the category (A6(I2): fig. 3; [0041]-[0043]).

Regarding Claim 2:  Nystrom further teaches  when the parameter changing unit changes the value of the parameter(A6: fig.3), the data classification unit reclassifies the operation data into categories using the changed parameter(A1: fig. 3), the evaluation index calculation unit recalculates evaluation indexes of the categories based on the categories reclassified by the data classification unit(A2: fig.3), and the classification result evaluation unit calculates a variation in an evaluation index of a category reobtained by the evaluation index calculation unit and re-determines whether the variation in the evaluation index is less than or equal to the reference value((A3, A4: fig.3; [0039]-[0043])).

Regarding Claim 3:  Nystrom further teaches wherein for the category in which the variation in the evaluation index determined by the classification result evaluation unit exceeds the reference value, the parameter changing unit changes the value of the parameter of the category in the data classification unit in a direction of decreasing the size of the category (A6 (I2): fig. 3; [0041]-[0043]).
Regarding Claim 8:  Nystrom further teaches wherein for the category in which the variation in the evaluation index determined by the classification result evaluation unit exceeds the reference value, the parameter changing unit changes the value of the parameter of the category in the data classification unit in a direction of decreasing the size of the category (A6 (I2): fig. 3; [0041]-[0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al. (US 2014/0249655) in view of Kim et al. (US 2005/0209767).

Regarding Claim 4. Nystrom does not explicitly teach wherein, classification of the multidimensional operation data in the data classification unit is performed by using an adaptive resonance theory.
However, Kim disclose classification of the multidimensional operation data in the data classification unit is performed by using an adaptive resonance theory ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective classification of the multidimensional operation data in the data classification unit is performed by using an adaptive resonance theory, as taught by Kim, so as to identify closest cluster within an engine condition space, where the cluster is closer to an input vector in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Huang et al. (US 5,566,273) disclose the modified ARTMAP neural network 200 is an extension of the ART (Adaptive Resonance Theory) network which autonomously learns to classify arbitrarily ordered vectors into recognition categories based on predictive success. As described above with reference to FIG. 1, the ARTMAP neural network 100 is an unsupervised learning system built from a pair of ART modules 110, 120 that each produce a recognition category, and a Map Field 130 which controls the mapping between the pair of recognition categories.
b) Iino et al. (US 5,347,446) disclose there is provided an input device for the model predictive control apparatus, comprising: cost function memory means for storing an cost function serving as an operation index of the controlled system such as a process equipment with at least a deviation between the predictive controlled variable and the future reference value and the manipulated variable being as a parameter.
c) Kapoustin (2015/0039652) disclose a method for quantifying performance of a group includes generating historical group factor performance data for a plurality of predefined factors in accordance with historical performance data and historical group factor exposure data for the plurality of predefined factors; generating historical group static factor performance data for the plurality of predefined factors in accordance with the historical performance data for the plurality of predefined factors and one or more representative values of the historical group factor exposure data for the plurality of predefined factors; generating historical group dynamic factor performance data for the 
d) Hori et al. (US 2009/0043716) disclose a data classification apparatus for classifying plural input data into plural categories, in which the apparatus includes a prototype select unit for selecting the prototype of the category nearest to the input data that has been read, a prototype evaluation unit for evaluating whether the selected prototype is proper, a prototype addition unit for adding a prototype in the case where the selected prototype is not proper and an internal data correcting unit for correcting at least one of the prototype and an area determining parameter specifying the size of the category area for each category in the case where the selected prototype is proper. The size of the category area can be set for each category, and therefore, the data can be properly classified and the judgment accuracy is improved in an application to fault detection and fault diagnosis.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864